DETAILED ACTION
Claims 1-5, 7-11, 15-17, 19, 21-27, 29, and 31-40 are pending in the present application and claims 1-5, 7-11, 15-17, 19, 21-24, and 32-37 are considered, and claims 25-27, 29, 31, and 38-40 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments (Election/Restrictions)
Applicant's election with traverse of Group 1 (claims 1-5, 7-11, 15-17, 19, 21-24, and 32-37), in the reply filed on 05/23/2022 is acknowledged. 
This is not found persuasive because the identified group, as described in the previously mailed Election/Restrictions Requirement, belong to distinctly different inventions in the art (claim different subject matter) even though they may be have some common points (an optic unit including a camera configured to capture at least one image of said chick as said at least one container is moved upward vertically between said first position and said second position, said at least one image is then transferred to be image processed so as to determine the gender of said at least one chick). Particularly, Group I: Claims 1-5, 7-11, 15-17, 19, 21-24, and 32-37 are directed towards a system for recognizing and segregating chicks by gender according to their feathers pattern comprising: a separation unit including at least one first conveyor extending at least partially through said separation unit, said at least one first conveyor configured to maintain a forward moving path of said plurality of chicks in a queue; a sorting unit configured to receive said plurality of chicks in a queue, said sorting unit includes: at least one second conveyor extending at least partially through said sorting unit configured to maintain a forward moving upward vertically path; and, at least one container in communication with said at least one second conveyor such that said at least one container is moved between a first position and a second position, while containing a chick of said plurality of chicks; and, an optic unit including a camera configured to capture at least one image of said chick as said at least one container is moved upward vertically between said first position and said second position, said at least one image is then transferred to be image processed so as to determine the gender of said at least one chick. Group II: Claims 25-27, 29, 31, and 38-40 are directed towards a method for recognizing and segregating chicks by gender according to their feathers pattern comprising: placing said chicks along a first pathway for causing movement of said plurality of chicks in a queue; placing each of said plurality of chicks in a queue in a container, said container is placed along a second pathway so as to cause upward vertical movement of said container between a first position and a second position at a designed location along the second pathway, which upward vertical movement causes said each of said plurality of chicks to spread its wings; 14capturing one or more images of the wings of said each of said plurality of chicks as said container is moved vertically upward between said first position and said second position; and, processing said one or more images of the wings of said at least one chick so as to determine its gender. Group I is: 1. a machine would be used to perform the tasks such as separating, sorting; 2. A first conveyor is used to separation unit and a second conveyor is used to sorting unit; 3. second conveyor is in communication with at least one container, but Group II is: 1. no machine is disclosed to be used to perform the tasks such as separating, sorting; 2. No conveyors is disclosed to be used, and 3. No communication between second conveyor and at least one container. The species are independent or distinct because claims to the different species recite mutually exclusive characteristics because recites for accomplishing same task (identify gender) with two different processing (directed towards a system to use machine such as conveyors to move, separate, sort chicks to identify the gender of chicks vs directed towards to a method to place chick in a queue in a container and move chick vertical to spread it wings to identify the gender of chicks). In addition, these species are not obvious variants of each other based on the current record. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). So the restriction is proper.

Claim Objections
Claim 1 is objected to because of the following informalities:  “and,” should be “and” in line 9 and line 13.
Claim 25 is objected to because of the following informalities:  “and,” should be “and” in line 12.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 22, 24, 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0343830 to Karimpour in view of U.S. PGPubs 2001/0030146 to Yavnai et al..

Regarding claim 1, Karimpour  teaches a system for recognizing and segregating chicks comprising (abstract): 

    PNG
    media_image1.png
    323
    395
    media_image1.png
    Greyscale

a separation unit including at least one first conveyor extending at least partially through said separation unit (Figs 1 and 10, par 0029-0033, par 0044-0046, “The first embodiment 10 includes a chick/shell separator 12. The chick/shell separator 12 provides a means for separating the hatchling from its shell. A first conveyor 14 moves the chick from the chick/shell separator 12 through an opening in the separating wall 16 to a second, wider conveyor 18 in the direction of arrow 15. The separating wall 16 separates the shell separating process from the substance delivery process” ……. a segregating unit is used to segregate the chick to each container through a long lane), said at least one first conveyor configured to maintain a forward moving path of said plurality of chicks in a queue (Figs 1 and 10, par 0031, par 0044-0045, “These conveyors 18, 20, 22 are designed to move the chicks along the processing pathway and spread them out so that they are ready to form single rows with guidance as will be explained below. The chicks move from the fourth conveyor 22 to the fifth conveyor 24 which gradually widens and includes dividers 26. The graduated width and dividers 26 aid in moving the chicks further apart and help form single rows. The chicks move in single rows from the fifth conveyor 24 onto the sixth conveyor 28. The dividers 26 on the sixth conveyor 28 create single rows in which only a single chick can pass at any given point. This is shown in FIG. 10”); 
a sorting unit configured to receive said plurality of chicks in a queue (Figs 1-2 and 7-9, par 0029-0033, par 0037-0039, par 0048, “After the chick has traveled along the sixth conveyor belt 28, the chick drops onto the angled conveyor belt 30 shown in FIG. 7. The chick's presence on the single lane pathway of angled conveyor belt 30 created by the dividers 26 is signaled to the computer processor 38 by a second presence sensor 34”), said sorting unit includes: at least one second conveyor extending at least partially through said sorting unit configured to maintain a forward moving path (Figs 1-2 and 7-9, par 0032, par 0037-0039, par 0048, “The second, wider conveyor 18 begins the spread the chicks out which makes processing each individual chick easier. From the second conveyor 18, the chicks are transported in the direction of arrows 15 onto third, and forth conveyors 20, 22 respectively, which are both wider than the conveyor 18. A fifth conveyor 24 has dividers 26 which may be suspended from the top of the conveyance assembly. The dividers 26 create lanes 27 (shown in FIGS. 3, 4 and 5) which help to move the chicks into narrow rows which eventually become single file rows (FIG. 1).”); and, 

    PNG
    media_image2.png
    325
    510
    media_image2.png
    Greyscale

at least one container in communication with said at least one second conveyor such that said at least one container is moved between a first position and a second position, while containing a chick of said plurality of chicks (Figs 1 and 7-9, par 0029-0033, par 0039-0040, par 0044-0046, “individual carrier devices 32 are located below the angled conveyor belt 30. Each individual carrier device 32 is similar to a cup, cage or basket and sized to receive a single chick as shown in FIGS. 7 and 8. The individual carrier devices 32 are interlinked and travel along an individual carrier pathway advanced by a conveyor system. Each carrier device 32 is hingedly mounted relative to the conveyor system so that each device can rotate or pivot about its hinged connection as shown in FIG. 8”); and, 
an optic unit including a camera configured to capture at least one image of said at least one chick as said at least one container is moved between said first position and said second position (Figs 7-8, par 0029-0033, par 0044-0046, par 0052, “Once the chick has passed through the angled conveyor belt 30, the chick lands within one of the individual carrier devices 32, as shown in FIG. 8. A third camera 50 is mounted proximate to the location where the chick enters the carrier device 32. The image is taken by the camera 50 of the chick in the individual carrier device 32. The image is communicated to the computer processor 38 and processed to determine the relative position of the chick “ …. take a picture by camera station when chick move pass).
But Karimpour does not teach a system for recognizing and segregating chicks by gender according to their feathers pattern comprising: at least one container in communication with said at least one second conveyor such that said at least one container is moved vertically between a first position and a second position, while containing a chick of said plurality of chicks; an optic unit including a camera configured to capture at least one image of said at least one chick as said at least one container is moved vertically between said first position and said second position, said at least one image is then transferred to be image processed so as to determine the gender of said at least one chick.

    PNG
    media_image3.png
    193
    510
    media_image3.png
    Greyscale

In related endeavor, Yavnai et al. teach a system for recognizing and segregating chicks by gender (par 0040, regarding routing to the correct chick container based on its sex) according to their feathers pattern comprising (Fig 1, abstract, par 0019, par 0032, regarding sexing based on wing feather patterns): 

    PNG
    media_image4.png
    311
    503
    media_image4.png
    Greyscale

a sorting unit configured to receive said plurality of chicks in a queue (Fig 5a, par 0042-0042, “A conveyer belt 50 includes an endless belt 52 supported and moved by rollers 54 in the conventional manner. A chick 10 is placed on the left end 56 of conveyer belt 50. Rollers 54 rotate clockwise, to move the upper surface of endless belt 52 rightward, thereby transporting chick 10 rightward”), said sorting unit includes: at least one second conveyor extending at least partially through said sorting unit configured to maintain a forward moving path (Fig 5A, par 0033-0034, par 0042, “A conveyer belt 50 includes an endless belt 52 supported and moved by rollers 54 in the conventional manner. A chick 10 is placed on the left end 56 of conveyer belt 50. Rollers 54 rotate clockwise, to move the upper surface of endless belt 52 rightward, thereby transporting chick 10 rightward”); and, at least one container in communication with said at least one conveyor such that said at least one second container is moved vertically between a first position and a second position, while containing a chick of said plurality of chicks (par 0033- 0037, “FIG. 4 illustrates an example of a method of causing chick disequilibrium by placing chick 10 on an unstable surface and then completely removing foot support. Chick 10 is dropped into a funnel 38 which sits on cup 40 whose upper edge 42 extends outwards. Note that cup 40 is the cup that is transported by endless chain 32 in FIG. 3. Chick 10, while in cup 40 stands on a free-moving ball 43. When cup 40 is lowered, foot support is removed from chick 10. Chick 10, therefore, loses its equilibrium, spreads its wings, and falls back into the cup. The wings of chick 10 remain spread out on edge 42“, Figs 5A-5B, par 0042, “A mechanical vibrator 58 attached to the upper surface 60 of conveyer belt 50 contains a number of springs 62, of which two are shown in FIG. 5. Mechanical vibrator 58 includes an electric motor 59 which rotates causing springs 62 to move up and down, and upper surface 60 to vibrate up and down. Two poles 64, parallel to conveyer belt 50, extend along the length of conveyer belt 50 sloping upwards to the right. Due to the vibrating motion of upper surface 60, chick 10 loses its equilibrium, jumps up and spreads its wings. Chicks 10 that have jumped up are shown in phantom. Poles 64 support the spread wings while light 46 shines on the wing tips of chick 10 and camera 48 photographs the wings tips of chick 10. Note that the characteristics of light 46 and camera 48 were described above”, Figs 6A-6B, par 0043-0044, “FIG. 6 shows an alternative method of causing chick disequilibrium. An oscillator 66 includes one or more springs 67 and a pneumatic piston or electromagnetic device 63. Oscillator 66 is attached to a bottom surface 73 on which chick 10 stands. Side surfaces 71 and 72 are connected to bottom surface 73. It should be apparent that a passageway 65 through which chicks 10 can move is composed of surfaces 73, 72, and 71. The two parallel sides 68 of oscillator 66 sway right and left tandem about their pivots 70, causing bottom surface 73 and side surfaces 71 and 72 to move right and left. The movement of parallel sides 68 and therefore also of surfaces 73, 71, and 72 is faster to the right than to the left. Due to the movement of surfaces 73, 71, and 72, chick 10 jumps up, spreads its wings and land more rightward on bottom surface 73. Chicks 10 that have jumped up are shown in phantom. The top edges 69 and 74 of surfaces 71 and 72 support the spread wings of chick 10 while light 46 shines on the wing tips of chick 10 and camera 48 photographs the wings tips of chick 10” …. regarding cups connect with conveyer to hold the chick to move chick inline to move forward and to keep the spread wings of chick for picture); and, 
an optic unit including a camera configured to capture at least one image of said at least one chick as said at least one container is moved vertically between said first position and said second position (Fig 5A, abstract, par 0033-0039, par 0042-0043, “A chick is separated from the other chicks (box 12) and transferred by conveyer towards the camera station (box 14). A mechanism to cause disequilibrium of the chick is applied (box 16), prompting the chick to spread its wings and hold the position long enough for a photograph to be taken. …. The image taken by camera 48 is processed and sex identification is attempted based on the sex distinguishable wing feather patterns. (FIG. 2, box 22)”), said at least one image is then transferred to be image processed so as to determine the gender of said at least one chick (abstract, par 0033-0039, par 0042-0043, “The wings are caused to be spread so that chick sexing can be performed by photographing the chick, applying appropriate image processing to the photograph, identifying the sex of the chick from the processed photograph, weighing the chick, and processing chicks based on sex and weight “, “The image taken by camera 48 is processed and sex identification is attempted based on the sex distinguishable wing feather patterns. (FIG. 2, box 22). There are three possible outcomes of the sex identification process. First, chick 10 is identified as male. Second, chick 10 is identified as female. Third, the sex of chick 10 is unidentifiable”). 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Karimpour to include a system for recognizing and segregating chicks by gender according to their feathers pattern comprising: at least one container in communication with said at least one second conveyor such that said at least one container is moved vertically between a first position and a second position, while containing a chick of said plurality of chicks; an optic unit including a camera configured to capture at least one image of said at least one chick as said at least one container is moved vertically between said first position and said second position, said at least one image is then transferred to be image processed so as to determine the gender of said at least one chick as taught by Yavnai et al. to have a way to automate the spreading of the chicks' wings, which in turn would allow a fully automated sex identification and sorting process based on the examination of wing tips.

Regarding claim 2, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 1, and further teaches wherein said at least one container is configured to moved upward or downward vertically between the first position and the second position by an upward vertical movement  or a downward vertical movement of a moving element situated beneath the at least one container (Karimpour: Figs 2 and 8, par 0039-0040, par 0043, par 0052, the container move follow the conveyor up and down to carry and release the chick, Yavnai et al.: Fig. 4, par 0033- 0037, “FIG. 4 illustrates an example of a method of causing chick disequilibrium by placing chick 10 on an unstable surface and then completely removing foot support. Chick 10 is dropped into a funnel 38 which sits on cup 40 whose upper edge 42 extends outwards. Note that cup 40 is the cup that is transported by endless chain 32 in FIG. 3. Chick 10, while in cup 40 stands on a free-moving ball 43. When cup 40 is lowered, foot support is removed from chick 10. Chick 10, therefore, loses its equilibrium, spreads its wings, and falls back into the cup. The wings of chick 10 remain spread out on edge 42 “, Figs 5A-5B, par 0042, “A mechanical vibrator 58 attached to the upper surface 60 of conveyer belt 50 contains a number of springs 62, of which two are shown in FIG. 5. Mechanical vibrator 58 includes an electric motor 59 which rotates causing springs 62 to move up and down, and upper surface 60 to vibrate up and down. Two poles 64, parallel to conveyer belt 50, extend along the length of conveyer belt 50 sloping upwards to the right. Due to the vibrating motion of upper surface 60, chick 10 loses its equilibrium, jumps up and spreads its wings. Chicks 10 that have jumped up are shown in phantom. Poles 64 support the spread wings while light 46 shines on the wing tips of chick 10 and camera 48 photographs the wings tips of chick 10. Note that the characteristics of light 46 and camera 48 were described above”, Figs 6A-6B, par 0043-0044, “FIG. 6 shows an alternative method of causing chick disequilibrium. An oscillator 66 includes one or more springs 67 and a pneumatic piston or electromagnetic device 63. Oscillator 66 is attached to a bottom surface 73 on which chick 10 stands. Side surfaces 71 and 72 are connected to bottom surface 73. It should be apparent that a passageway 65 through which chicks 10 can move is composed of surfaces 73, 72, and 71. The two parallel sides 68 of oscillator 66 sway right and left tandem about their pivots 70, causing bottom surface 73 and side surfaces 71 and 72 to move right and left. The movement of parallel sides 68 and therefore also of surfaces 73, 71, and 72 is faster to the right than to the left. Due to the movement of surfaces 73, 71, and 72, chick 10 jumps up, spreads its wings and land more rightward on bottom surface 73. Chicks 10 that have jumped up are shown in phantom. The top edges 69 and 74 of surfaces 71 and 72 support the spread wings of chick 10 while light 46 shines on the wing tips of chick 10 and camera 48 photographs the wings tips of chick 10”).

Regarding claim 3, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 2, and further teaches wherein the upward vertical movement of the moving element is concurrent with the vertically upward movement of the at least one container (Karimpour: Figs 2 and 8, par 0039-0040, par 0043, par 0052, the container move follow the conveyor up and down to carry and release the chick, Yavnai et al.: Fig. 4, par 0033- 0037, “FIG. 4 illustrates an example of a method of causing chick disequilibrium by placing chick 10 on an unstable surface and then completely removing foot support. Chick 10 is dropped into a funnel 38 which sits on cup 40 whose upper edge 42 extends outwards. Note that cup 40 is the cup that is transported by endless chain 32 in FIG. 3. Chick 10, while in cup 40 stands on a free-moving ball 43. When cup 40 is lowered, foot support is removed from chick 10. Chick 10, therefore, loses its equilibrium, spreads its wings, and falls back into the cup. The wings of chick 10 remain spread out on edge 42 “, Figs 5A-5B, par 0042, “A mechanical vibrator 58 attached to the upper surface 60 of conveyer belt 50 contains a number of springs 62, of which two are shown in FIG. 5. Mechanical vibrator 58 includes an electric motor 59 which rotates causing springs 62 to move up and down, and upper surface 60 to vibrate up and down. Two poles 64, parallel to conveyer belt 50, extend along the length of conveyer belt 50 sloping upwards to the right. Due to the vibrating motion of upper surface 60, chick 10 loses its equilibrium, jumps up and spreads its wings. Chicks 10 that have jumped up are shown in phantom. Poles 64 support the spread wings while light 46 shines on the wing tips of chick 10 and camera 48 photographs the wings tips of chick 10. Note that the characteristics of light 46 and camera 48 were described above”, Figs 6A-6B, par 0043-0044, “FIG. 6 shows an alternative method of causing chick disequilibrium. An oscillator 66 includes one or more springs 67 and a pneumatic piston or electromagnetic device 63. Oscillator 66 is attached to a bottom surface 73 on which chick 10 stands. Side surfaces 71 and 72 are connected to bottom surface 73. It should be apparent that a passageway 65 through which chicks 10 can move is composed of surfaces 73, 72, and 71. The two parallel sides 68 of oscillator 66 sway right and left tandem about their pivots 70, causing bottom surface 73 and side surfaces 71 and 72 to move right and left. The movement of parallel sides 68 and therefore also of surfaces 73, 71, and 72 is faster to the right than to the left. Due to the movement of surfaces 73, 71, and 72, chick 10 jumps up, spreads its wings and land more rightward on bottom surface 73. Chicks 10 that have jumped up are shown in phantom. The top edges 69 and 74 of surfaces 71 and 72 support the spread wings of chick 10 while light 46 shines on the wing tips of chick 10 and camera 48 photographs the wings tips of chick 10”).

Regarding claim 5, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 1, and further teaches further comprising a turn aside mechanism designed to allow removal of the container content (Karimpour: Fig 8, par 0043, “Below the individual carrier devices 32 is a seventh conveyor belt 46 as shown in FIGS. 1, 2 and 8. The seventh conveyor belt 46 moves the chicks as they are emptied out of the individual carrier devices 32 and into containers 48 (FIG. 2) for transfer to a grow out farm where they will be grown for consumption “, par 0055, “At the end of travel of the carrier device 32, the device pivots about its hinged connection and the chick is emptied out and placed on a seventh conveyor belt 46. This seventh conveyor belt 46 drops the chicks into containers 48. The containers 48 may travel along an eighth conveyor belt 49 before they are collected for moving to a different location for further processing”, Yavnai et al.: Fig 3, par 0012-0013, par 0034-0035, par 0040, “Chick 10 is removed from camera station 35, weighed at weighing station 36 (box 24), counted and routed to the correct chick container based on its sex and weight at sorting area 37 (box 26 in FIG. 2). Chick 10 is released into the correct container either by overturning cup 40 or opening the bottom of cup 40”).

Regarding claim 7, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 5, and Karimpour further teaches wherein said turning aside mechanism is controlled by the computerized controller (Fig 6, par 0015, par 0036, a master control system with computer processor).

Regarding claim 8, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 1, and Karimpour further teaches additionally comprising a computerized controller configured for controlling said at least one second conveyor and said camera (Fig 6, par 0015, par 0036, par 0046-0052, a master control system with computer processor to control whole system).

Regarding claim 9, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 1, and further teaches further teach wherein said at least one second conveyor is one of: a belt conveyor, a U-shaped belt conveyor, a chain conveyor, a live roller conveyor, and a combination thereof (Yavnai et al.: Fig 5A, abstract, par 0014-0015, par 0042, a belt conveyor, Fig 3, par 0034-0037, a chain conveyor, Karimpour: Fig 2, par 0033-0039, belt conveyors).

Regarding claim 10, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 1, and Yavnai et al.  teach wherein said at least one container has the shape of an inverted pyramid with a flattened vertex (Fig 4, par 0037, “FIG. 4 illustrates an example of a method of causing chick disequilibrium by placing chick 10 on an unstable surface and then completely removing foot support. Chick 10 is dropped into a funnel 38 which sits on cup 40 whose upper edge 42 extends outwards”). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 11, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 1, and further teaches wherein said optic unit further includes a light source controlled by the computerized control (Karimpour:  par 0035-0036, “The first presence sensors 33, first cameras 35, first spray heads 37 A-D and first strobe light 39 are all in communication with an automated substance delivery network 36, shown schematically in FIG. 6. The network 36 includes a computer processor 38 that enables network components such as the first presence sensor 33, first camera 35 and first spray heads 37 A-C to communicate with each other “, par 0047, “the first strobe light 39 may (FIG. 4) be activated by the computer processor 38 “, Yavnai et al.: abstract, par 0038, par 0042-0043, a light source)).

Regarding claim 22, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 1, and  Yavnai et al. further teach additionally comprising a weighing unit connected to said at least one conveyor of said sorting unit (Fig 3, par 0035, “Endless chain 32 continues to transport units 27 of chicks 10 to the weighing station 36 and the sorting area 37”), said weighing unit includes a load cell configured to perform a plurality of weight readings of said at least one chick as said container reaches it so as to determine the health of said chick based on its weight (par 0035, par 0040, “Chick 10 is removed from camera station 35, weighed at weighing station 36 (box 24), counted and routed to the correct chick container based on its sex and weight at sorting area 37 (box 26 in FIG. 2). Chick 10 is released into the correct container either by overturning cup 40 or opening the bottom of cup 40” … so as to determine the health of said at least one chick based on its weight is considered as intend result (design choices) with less patentable weight because it does disclose how the weight could affect the health of the chick with details). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 24, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 22, and further teach wherein said load cell is in communication with a processor configured to calculate the actual weight of said chick (Yavnai et al.: abstract, par 0040, disclose a weight unit to weight a chick, Karimpour: Fig 7, par 0031-0038, par 0044, a master control system with computer processor to control whole system, so easy to combine a weight unit, as taught by Yavnai et al. with computer control system, as taught by Karimpour, to perform wherein said load cell is in communication with a processor configured to calculate the actual weight of said at least one chick). This would be obvious for the same reason given in the rejection for claim 1.
Regarding claim 32, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 2, and Yavnai et al. further teach wherein the moving element includes a pin portion and an intermediate portion (Fig. 4, par 0033- 0037, “FIG. 4 illustrates an example of a method of causing chick disequilibrium by placing chick 10 on an unstable surface and then completely removing foot support. Chick 10 is dropped into a funnel 38 which sits on cup 40 whose upper edge 42 extends outwards. Note that cup 40 is the cup that is transported by endless chain 32 in FIG. 3. Chick 10, while in cup 40 stands on a free-moving ball 43. When cup 40 is lowered, foot support is removed from chick 10. Chick 10, therefore, loses its equilibrium, spreads its wings, and falls back into the cup. The wings of chick 10 remain spread out on edge 42 “, Figs 5A-5B, par 0042, “A mechanical vibrator 58 attached to the upper surface 60 of conveyer belt 50 contains a number of springs 62, of which two are shown in FIG. 5. Mechanical vibrator 58 includes an electric motor 59 which rotates causing springs 62 to move up and down, and upper surface 60 to vibrate up and down. Two poles 64, parallel to conveyer belt 50, extend along the length of conveyer belt 50 sloping upwards to the right. Due to the vibrating motion of upper surface 60, chick 10 loses its equilibrium, jumps up and spreads its wings. Chicks 10 that have jumped up are shown in phantom. Poles 64 support the spread wings while light 46 shines on the wing tips of chick 10 and camera 48 photographs the wings tips of chick 10. Note that the characteristics of light 46 and camera 48 were described above”, Figs 6A-6B, par 0043-0044, “FIG. 6 shows an alternative method of causing chick disequilibrium. An oscillator 66 includes one or more springs 67 and a pneumatic piston or electromagnetic device 63. Oscillator 66 is attached to a bottom surface 73 on which chick 10 stands. Side surfaces 71 and 72 are connected to bottom surface 73. It should be apparent that a passageway 65 through which chicks 10 can move is composed of surfaces 73, 72, and 71. The two parallel sides 68 of oscillator 66 sway right and left tandem about their pivots 70, causing bottom surface 73 and side surfaces 71 and 72 to move right and left. The movement of parallel sides 68 and therefore also of surfaces 73, 71, and 72 is faster to the right than to the left. Due to the movement of surfaces 73, 71, and 72, chick 10 jumps up, spreads its wings and land more rightward on bottom surface 73. Chicks 10 that have jumped up are shown in phantom. The top edges 69 and 74 of surfaces 71 and 72 support the spread wings of chick 10 while light 46 shines on the wing tips of chick 10 and camera 48 photographs the wings tips of chick 10”). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 33, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 2, and Yavnai et al. further teach wherein said upward vertical movement of said moving element is achieved though movement of a pin portion of said moving element along a slanting section of the sorting unit, wherein the movement of the pin portion includes an upward component (Fig. 4, par 0033- 0037, “FIG. 4 illustrates an example of a method of causing chick disequilibrium by placing chick 10 on an unstable surface and then completely removing foot support. Chick 10 is dropped into a funnel 38 which sits on cup 40 whose upper edge 42 extends outwards. Note that cup 40 is the cup that is transported by endless chain 32 in FIG. 3. Chick 10, while in cup 40 stands on a free-moving ball 43. When cup 40 is lowered, foot support is removed from chick 10. Chick 10, therefore, loses its equilibrium, spreads its wings, and falls back into the cup. The wings of chick 10 remain spread out on edge 42 “,Figs 6A-6B, par 0043-0044, “FIG. 6 shows an alternative method of causing chick disequilibrium. An oscillator 66 includes one or more springs 67 and a pneumatic piston or electromagnetic device 63. Oscillator 66 is attached to a bottom surface 73 on which chick 10 stands. Side surfaces 71 and 72 are connected to bottom surface 73. It should be apparent that a passageway 65 through which chicks 10 can move is composed of surfaces 73, 72, and 71. The two parallel sides 68 of oscillator 66 sway right and left tandem about their pivots 70, causing bottom surface 73 and side surfaces 71 and 72 to move right and left. The movement of parallel sides 68 and therefore also of surfaces 73, 71, and 72 is faster to the right than to the left. Due to the movement of surfaces 73, 71, and 72, chick 10 jumps up, spreads its wings and land more rightward on bottom surface 73. Chicks 10 that have jumped up are shown in phantom. The top edges 69 and 74 of surfaces 71 and 72 support the spread wings of chick 10 while light 46 shines on the wing tips of chick 10 and camera 48 photographs the wings tips of chick 10”). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 34, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 33, and Karimpour further teaches wherein an incline of the slanting section is not linear (Karimpour: Fig 2, par 0033-0039, belt conveyors, Yavnai et al.: Fig 5A, par 0033-0034, par 0042, “A conveyer belt 50 includes an endless belt 52 supported and moved by rollers 54 in the conventional manner. A chick 10 is placed on the left end 56 of conveyer belt 50. Rollers 54 rotate clockwise, to move the upper surface of endless belt 52 rightward, thereby transporting chick 10 rightward” …the belt transfer system is non-linear (physical property)).

Regarding claim 35, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 2, and further teaches wherein the upward vertical movement of the moving element is concurrent with the upward vertical movement of said at least one container between said first position and said second position (Karimpour: Figs 2 and 8, par 0039-0040, par 0043, par 0052, the container move follow the conveyor up and down to carry and release the chick, Yavnai et al.: Fig. 4, par 0033- 0037, “FIG. 4 illustrates an example of a method of causing chick disequilibrium by placing chick 10 on an unstable surface and then completely removing foot support. Chick 10 is dropped into a funnel 38 which sits on cup 40 whose upper edge 42 extends outwards. Note that cup 40 is the cup that is transported by endless chain 32 in FIG. 3. Chick 10, while in cup 40 stands on a free-moving ball 43. When cup 40 is lowered, foot support is removed from chick 10. Chick 10, therefore, loses its equilibrium, spreads its wings, and falls back into the cup. The wings of chick 10 remain spread out on edge 42 “, Figs 5A-5B, par 0042, “A mechanical vibrator 58 attached to the upper surface 60 of conveyer belt 50 contains a number of springs 62, of which two are shown in FIG. 5. Mechanical vibrator 58 includes an electric motor 59 which rotates causing springs 62 to move up and down, and upper surface 60 to vibrate up and down. Two poles 64, parallel to conveyer belt 50, extend along the length of conveyer belt 50 sloping upwards to the right. Due to the vibrating motion of upper surface 60, chick 10 loses its equilibrium, jumps up and spreads its wings. Chicks 10 that have jumped up are shown in phantom. Poles 64 support the spread wings while light 46 shines on the wing tips of chick 10 and camera 48 photographs the wings tips of chick 10. Note that the characteristics of light 46 and camera 48 were described above”, Figs 6A-6B, par 0043-0044, “FIG. 6 shows an alternative method of causing chick disequilibrium. An oscillator 66 includes one or more springs 67 and a pneumatic piston or electromagnetic device 63. Oscillator 66 is attached to a bottom surface 73 on which chick 10 stands. Side surfaces 71 and 72 are connected to bottom surface 73. It should be apparent that a passageway 65 through which chicks 10 can move is composed of surfaces 73, 72, and 71. The two parallel sides 68 of oscillator 66 sway right and left tandem about their pivots 70, causing bottom surface 73 and side surfaces 71 and 72 to move right and left. The movement of parallel sides 68 and therefore also of surfaces 73, 71, and 72 is faster to the right than to the left. Due to the movement of surfaces 73, 71, and 72, chick 10 jumps up, spreads its wings and land more rightward on bottom surface 73. Chicks 10 that have jumped up are shown in phantom. The top edges 69 and 74 of surfaces 71 and 72 support the spread wings of chick 10 while light 46 shines on the wing tips of chick 10 and camera 48 photographs the wings tips of chick 10”).

Regarding claim 36, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 1, and Yavnai et al. further teach wherein the at least one container comprises a particular container and the particular container is configured to be moved upward vertically between the first position and the second position by an upward force sufficient to overcome gravity and accelerate the particular container upward (Fig. 4, par 0033- 0037, “FIG. 4 illustrates an example of a method of causing chick disequilibrium by placing chick 10 on an unstable surface and then completely removing foot support. Chick 10 is dropped into a funnel 38 which sits on cup 40 whose upper edge 42 extends outwards. Note that cup 40 is the cup that is transported by endless chain 32 in FIG. 3. Chick 10, while in cup 40 stands on a free-moving ball 43. When cup 40 is lowered, foot support is removed from chick 10. Chick 10, therefore, loses its equilibrium, spreads its wings, and falls back into the cup. The wings of chick 10 remain spread out on edge 42 “, Figs 5A-5B, par 0042, “A mechanical vibrator 58 attached to the upper surface 60 of conveyer belt 50 contains a number of springs 62, of which two are shown in FIG. 5. Mechanical vibrator 58 includes an electric motor 59 which rotates causing springs 62 to move up and down, and upper surface 60 to vibrate up and down. Two poles 64, parallel to conveyer belt 50, extend along the length of conveyer belt 50 sloping upwards to the right. Due to the vibrating motion of upper surface 60, chick 10 loses its equilibrium, jumps up and spreads its wings. Chicks 10 that have jumped up are shown in phantom. Poles 64 support the spread wings while light 46 shines on the wing tips of chick 10 and camera 48 photographs the wings tips of chick 10. Note that the characteristics of light 46 and camera 48 were described above”, Figs 6A-6B, par 0043-0044, “FIG. 6 shows an alternative method of causing chick disequilibrium. An oscillator 66 includes one or more springs 67 and a pneumatic piston or electromagnetic device 63. Oscillator 66 is attached to a bottom surface 73 on which chick 10 stands. Side surfaces 71 and 72 are connected to bottom surface 73. It should be apparent that a passageway 65 through which chicks 10 can move is composed of surfaces 73, 72, and 71. The two parallel sides 68 of oscillator 66 sway right and left tandem about their pivots 70, causing bottom surface 73 and side surfaces 71 and 72 to move right and left. The movement of parallel sides 68 and therefore also of surfaces 73, 71, and 72 is faster to the right than to the left. Due to the movement of surfaces 73, 71, and 72, chick 10 jumps up, spreads its wings and land more rightward on bottom surface 73. Chicks 10 that have jumped up are shown in phantom. The top edges 69 and 74 of surfaces 71 and 72 support the spread wings of chick 10 while light 46 shines on the wing tips of chick 10 and camera 48 photographs the wings tips of chick 10” …disclose a container move with conveyor upward from one position to another with motor power). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 37, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 1, and further teaches wherein a slanting section is configured to allow the at least one container to move upward vertically between the first position and the second position while the at least one container moves forward along the forward moving path (Karimpour: Fig 8, par 0039, “Individual carrier devices 32 are located below the angled conveyor belt 30. Each individual carrier device 32 is similar to a cup, cage or basket and sized to receive a single chick as shown in FIGS. 7 and 8. The individual carrier devices 32 are interlinked and travel along an individual carrier pathway advanced by a conveyor system. Each carrier device 32 is hingedly mounted relative to the conveyor system so that each device can rotate or pivot about its hinged connection as shown in FIG. 8 “, Yavnai et al.: Fig. 4, par 0033- 0037, “FIG. 4 illustrates an example of a method of causing chick disequilibrium by placing chick 10 on an unstable surface and then completely removing foot support. Chick 10 is dropped into a funnel 38 which sits on cup 40 whose upper edge 42 extends outwards. Note that cup 40 is the cup that is transported by endless chain 32 in FIG. 3. Chick 10, while in cup 40 stands on a free-moving ball 43. When cup 40 is lowered, foot support is removed from chick 10. Chick 10, therefore, loses its equilibrium, spreads its wings, and falls back into the cup. The wings of chick 10 remain spread out on edge 42 “, Figs 5A-5B, par 0042, “A mechanical vibrator 58 attached to the upper surface 60 of conveyer belt 50 contains a number of springs 62, of which two are shown in FIG. 5. Mechanical vibrator 58 includes an electric motor 59 which rotates causing springs 62 to move up and down, and upper surface 60 to vibrate up and down. Two poles 64, parallel to conveyer belt 50, extend along the length of conveyer belt 50 sloping upwards to the right. Due to the vibrating motion of upper surface 60, chick 10 loses its equilibrium, jumps up and spreads its wings. Chicks 10 that have jumped up are shown in phantom. Poles 64 support the spread wings while light 46 shines on the wing tips of chick 10 and camera 48 photographs the wings tips of chick 10. Note that the characteristics of light 46 and camera 48 were described above”, Figs 6A-6B, par 0043-0044, “FIG. 6 shows an alternative method of causing chick disequilibrium. An oscillator 66 includes one or more springs 67 and a pneumatic piston or electromagnetic device 63. Oscillator 66 is attached to a bottom surface 73 on which chick 10 stands. Side surfaces 71 and 72 are connected to bottom surface 73. It should be apparent that a passageway 65 through which chicks 10 can move is composed of surfaces 73, 72, and 71. The two parallel sides 68 of oscillator 66 sway right and left tandem about their pivots 70, causing bottom surface 73 and side surfaces 71 and 72 to move right and left. The movement of parallel sides 68 and therefore also of surfaces 73, 71, and 72 is faster to the right than to the left. Due to the movement of surfaces 73, 71, and 72, chick 10 jumps up, spreads its wings and land more rightward on bottom surface 73. Chicks 10 that have jumped up are shown in phantom. The top edges 69 and 74 of surfaces 71 and 72 support the spread wings of chick 10 while light 46 shines on the wing tips of chick 10 and camera 48 photographs the wings tips of chick 10” …disclose a container move with conveyor upward from one position to another with motor power).

Regarding claim 4, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 33, and further teach wherein the movement of the pin portion along the slant section upward as the forward moving path is traversed in a forward direction (Karimpour: Fig 8, par 0039-0040, “Individual carrier devices 32 are located below the angled conveyor belt 30. Each individual carrier device 32 is similar to a cup, cage or basket and sized to receive a single chick as shown in FIGS. 7 and 8. The individual carrier devices 32 are interlinked and travel along an individual carrier pathway advanced by a conveyor system. Each carrier device 32 is hingedly mounted relative to the conveyor system so that each device can rotate or pivot about its hinged connection as shown in FIG. 8”, Yavnai et al.: Figs 3-4, par 0037, “Chick 10 is dropped into a funnel 38 which sits on cup 40 whose upper edge 42 extends outwards. Note that cup 40 is the cup that is transported by endless chain 32 in FIG. 3. Chick 10, while in cup 40 stands on a free-moving ball 43”, Fig 5A, “A chick 10 is placed on the left end 56 of conveyer belt 50. Rollers 54 rotate clockwise, to move the upper surface of endless belt 52 rightward, thereby transporting chick 10 rightward”).

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0343830 to Karimpour in view of U.S. PGPubs 2001/0030146 to Yavnai et al., further in view of U.S. PGPubs 2018/0353081 to Karimpour (3081).

Regarding claim 21, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 1, but keeps silent for teaching wherein said one or more images are additionally used to detect body defects in said chick.
In related endeavor, Karimpour (3081)  teaches wherein said one or more images are additionally used to detect body defects in said chick (par 0027, “focus on a system and method for determining the relative health and gender of a chick. … One or more cameras 18 are located along the pathway of the first conveyor 12. It is preferred that the cameras 18 be located at the end of the conveyor level with the body of the chick 14 so as to be able to focus on the chick's abdomen, legs and feet”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Karimpour  as modified by Yavnai et al. to include wherein said one or more images are additionally used to detect body defects in said at least one chick as taught by Karimpour (3081) to use an angled convey with computer processor which activates the delivery outlet proximate the predetermined target area on the animal to obtain the desired effect of spreading wings of chicks to determine their sex and body defects and subsequently separate them by sex and body defects.

Claims 15-17, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0343830 to Karimpour in view of U.S. PGPubs 2001/0030146 to Yavnai et al., further in view of Japan PGPubs JPH06245662A to Kanazawa et al., further in view of U.S. Patent 3,742,232 to Koehn et al..

Regarding claim 15, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 1, and Karimpour further teaches additionally comprising a segregating unit configured to receive said chick from said at least one container (Figs 1 and 10, par 0029-0033, par 0044-0046, “The first embodiment 10 includes a chick/shell separator 12. The chick/shell separator 12 provides a means for separating the hatchling from its shell. A first conveyor 14 moves the chick from the chick/shell separator 12 through an opening in the separating wall 16 to a second, wider conveyor 18 in the direction of arrow 15. The separating wall 16 separates the shell separating process from the substance delivery process” ……. a segregating unit is used to segregate the chick to each container through a long lane), but keeps silent for teaching additionally comprising a segregating unit including at least one electromagnetic gate configured to receive said chick from said at least one container.
In related endeavor, Kanazawa et al.  teach additionally comprising a segregating unit including at least one electromagnetic gate configured to receive said chick from said at least one container (abstract, par 0011, “An opening / closing plate 34 for opening / closing the passage gate 21 is rotatably supported by the opening of the passage gate 21 and is connected to the guide plate 22 by a connecting arm 35 so as to be synchronized with the guide plate 22. It is configured to open and close. Reference numeral 36 is a guide gutter for guiding the chicks discharged from the passage gate 21 to the chick storage container 16”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Yavnai et al. as modified by Karimpour to include additionally comprising a segregating unit including at least one electromagnetic gate configured to receive said chick from said at least one container as taught by Kanazawa et al. to provide a gate to subsequently and easily separate the chick.
But Karimpour  as modified by Yavnai et al. and Kanazawa et al. fails to teach a segregating unit including at least one electromagnetic gate.
In related endeavor, Koehn et al. teach a segregating unit including at least one electromagnetic gate (col 15: 7-30, a conveyor machine include an electromagnetic gate to separate the package through open and close).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Yavnai et al. as modified by Karimpour and Kanazawa et al.to include a segregating unit including at least one electromagnetic gate as taught by Koehn et al. to provide an easily way for computer to control the gate open and close when electromagnetic gate is introduced.

Regarding claim 16, Karimpour  as modified by Yavnai et al., Kanazawa et al., Koehn et al. teach all the limitation of claim 15, and Karimpour further teaches wherein said segregating unit is controlled by the computerized controller (par 0015, par 0046, “The embodiments described herein are directed to a system and method for automatically delivering a substance to a predetermined area of an animal. The system includes a positioning device that positions an animal singularly and an image capture device that captures at least one image of the animal. The system further includes a computer processor that receives and transmits data and a delivery device for delivering a substance to the predetermined area. The image capture device shares the image with the computer processor which activates the delivery device to deliver the substance to the targeted area”).

Regarding claim 17, Karimpour  as modified by Yavnai et al., Kanazawa et al., Koehn et al. teach all the limitation of claim 15, and teaches additionally comprising a counting mechanism configured to monitor the number of chicks passing through said at least one gate (Yavnai et al.: par 0040, “Chick 10 is removed from camera station 35, weighed at weighing station 36 (box 24), counted and routed to the correct chick container based on its sex and weight at sorting area 37 (box 26 in FIG. 2). Chick 10 is released into the correct container either by overturning cup 40 or opening the bottom of cup 40. In the case of egg laying chicks 10, male and unidentified chicks 10 are separated from female chicks 10. In the case of broiler chicks 10, separate containers are established for male, female and unidentified chicks 10” …. monitor the number of chicks passing through the channel, Kanazawa et al.: abstract, par 0011, provide a gate to guide the chicks discharged from the passage gate to the chick storage container), said counting mechanism is controlled by the computerized controller (Karimpour: par 0015, par 0046, obvious that combining the counting mechanism, as taught by Yavnai et al., with a computing controller, as taught by Karimpour, would provide a better chick counting system). This would be obvious for the same reason given in the rejection for claim 15.

Regarding claim 19, Karimpour  as modified by Yavnai et al., Kanazawa et al., Koehn et al. teach all the limitation of claim 17, and further teaches additionally comprising a packaging machine configured to receive chicks from said at least one gate and pack them in a crates suitable for transporting chicks said package machine is controlled by the computerized controller (Karimpour: par 0015, par 0046, “The embodiments described herein are directed to a system and method for automatically delivering a substance to a predetermined area of an animal. The system includes a positioning device that positions an animal singularly and an image capture device that captures at least one image of the animal. The system further includes a computer processor that receives and transmits data and a delivery device for delivering a substance to the predetermined area. The image capture device shares the image with the computer processor which activates the delivery device to deliver the substance to the targeted area”, Figs 7-9, par 0039-0043, par 0052, “Individual carrier devices 32 are located below the angled conveyor belt 30. Each individual carrier device 32 is similar to a cup, cage or basket and sized to receive a single chick as shown in FIGS. 7 and 8. The individual carrier devices 32 are interlinked and travel along an individual carrier pathway advanced by a conveyor system. Each carrier device 32 is hingedly mounted relative to the conveyor system so that each device can rotate or pivot about its hinged connection as shown in FIG. 8”, Kanazawa et al.: abstract, par 0011, “An opening / closing plate 34 for opening / closing the passage gate 21 is rotatably supported by the opening of the passage gate 21 and is connected to the guide plate 22 by a connecting arm 35 so as to be synchronized with the guide plate 22. It is configured to open and close. Reference numeral 36 is a guide gutter for guiding the chicks discharged from the passage gate 21 to the chick storage container 16”). 

Regarding claim 23, Karimpour  as modified by Yavnai et al. teaches all the limitation of claim 22, and Yavnai et al. further teaches further comprising a device that sort chicks by weight (Fig 3, par 0035, “Endless chain 32 continues to transport units 27 of chicks 10 to the weighing station 36 and the sorting area 37”, par 0040, “Chick 10 is removed from camera station 35, weighed at weighing station 36 (box 24), counted and routed to the correct chick container based on its sex and weight at sorting area 37 (box 26 in FIG. 2). Chick 10 is released into the correct container either by overturning cup 40 or opening the bottom of cup 40” … so as to determine the health of said at least one chick based on its weight is considered as intend result (design choices) with less patentable weight because it does disclose how the weight could affect the health of the chick with details), but do not explicitly teach further comprising gates that sort the chicks.
In related endeavor, Kanazawa et al.  teach further comprising gates that sort the chicks (par 0002, par 011, “As shown in FIG. 5, the transferred female chicks are retained and a chick selection table 51 for selecting defective chicks is provided. On both sides of this table 51 are provided inlets 53 of shooters 52 into which the sorted defective chicks are placed. 54 is a box placed below the discharge port of the shooter 52. Reference numeral 60 denotes a boxing device for boxing female chicks. The boxing device 60 conveys a box B formed of corrugated cardboard or the like to a boxing position 62 by a box conveyer 61, and a non-defective chick from the chick sorting table 51 is conveyed by a chick conveyer 63. Are transported to the boxing position 62, and a predetermined number of chicks can be packed in the box B at the boxing position 62 “, abstract, par 0011, “An opening / closing plate 34 for opening / closing the passage gate 21 is rotatably supported by the opening of the passage gate 21 and is connected to the guide plate 22 by a connecting arm 35 so as to be synchronized with the guide plate 22. It is configured to open and close. Reference numeral 36 is a guide gutter for guiding the chicks discharged from the passage gate 21 to the chick storage container 16”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Yavnai et al. as modified by Karimpour to include further comprising gates that sort the chicks as taught by Kanazawa et al. to provide a gate to subsequently and easily separate the chick.
But Karimpour  as modified by Yavnai et al. and Kanazawa et al. fails to teach gates are electromagnetic gates.
In related endeavor, Koehn et al. teach gates are electromagnetic gates (col 15: 7-30, a conveyor machine include electromagnetic gates to separate the package through open and close).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Yavnai et al. as modified by Karimpour and Kanazawa et al.to include gates are electromagnetic gates as taught by Koehn et al. to provide an easy way for computer to control the gate open and close when electromagnetic gate is introduced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616